GODCHAUX, J.
One of the several appellees, H. F. Lewis & Co., has moved to- dismiss the appeal, but its motion is not accompanied by briefs as required by Rule 9 of this court. A iconsideration of the motion consequently will not be taken up in limine, but will be postponed until the cause is submitted on its merits.
N. O. Lighting Co. vs. Mrs. A. Leitz, Jr., 6 Court of Appeal 143; Clements vs. Testard, 6 Court of Appeal 177.
The motion to dismiss the appeal is accordingly denied without prejudice.
Where's question of law has once been decided by this- Court, and a writ of review has been applied for thereon and denied by the Supreme Court, the point will be considered, finally settled,, at least as to this Court, and will not be re-examined here.